DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 41 recites “said active primary cutting edge and secondary cutting edge are coplanar” in Lines 2-3.  There is no support at the time of filing for the cutting edges being coplanar.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23, 24, 26, 27, 30-32, 35 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “a support chamfer between said active primary cutting edge and said lateral first lateral face” in Lines 26-28.  There is insufficient antecedent basis for this limitation.  Appropriate correction required.
Claim 32 recites to “a lower side primary cutting edge and a lower-side secondary cutting edge at a transition from said lateral faces to said lower side.”  It is not clear which lateral faces are being referenced as there are more than one.  Moreover, it is unclear what the relationship is between the lower-side primary cutting edge and the lower-side secondary edge relative to the respective lateral faces.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 23, 24, 26, 30-32, 35 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi (US Pub. No. 2012/0093596 A1) in view of Kiemele (US Pub. No. 2017/0341154 A1).
(Claims 20 and 26) Ishi discloses a peeling plate (1) that includes a plate body having an upper side (2), a lower side (3), and a symmetry axis (extending between the upper and lower sides as well as through the center of the mounting hole (7)), said plate body being a right prism (base surfaces relative to side surfaces in a similar manner as the invention disclosed in the present Application); n lateral faces (4; Fig. 2b) extending between said upper side and said lower side, n being five or six (Fig. 2a), and n lateral edges (side face portion associated with corner cutting edge (55)) respectively formed between said n lateral faces; said upper side (2), in a plan view thereof (Fig. 2a), having a shape of a substantially regular pentagon or a substantially regular hexagon (Fig. 2a; ¶ 0017).  An active primary cutting edge (51) and an active secondary cutting edge (52) are each formed at a transition from a first lateral face and a second lateral face, respectively (Figs. 1, 2a, 2b, 3).  The second lateral face being adjacent to the first lateral face (Figs. 1, 2a, 2b, 3).  The active primary cutting edges (51) and active secondary cutting edges (52) are spaced apart by a lateral edge (corner associated with corner cutting edge (55)), said lateral edge, at the transition to said upper side, forming an active cutting corner (55) to the respective said active primary cutting edge and said active secondary cutting edge (Fig. 2a)2 of 14SB-822 - Application No. 16/080,088Response to Office action September 6, 2019.  TheResponse submitted November 27, 2019 
The peeling plate includes an active second part-face (Fig. 2b), which conjointly with said upper side forms the active secondary cutting edge (52), configured on said second lateral face;  an active second part-face (Fig. 2b), which conjointly with said upper side forms a portion of the active primary cutting edge (51), configured on said first lateral face.  An active third part face, which conjointly with the upper side face further defines a further portion of the active primary cutting edge (53), and as seen in Figure 3, the third part-face is inclined relative to the second part-face relative to the portion of the primary cutting edge (51) at a second external angle.  The third part-face being on the first lateral face (Figs. 2b, 3).  The first part-face defines with a second part-face an external angle (Figs. 2a, 3).  Yet, Ishi does not explicitly disclose the first part-face enclosed with said further part-face an external angle within the range or value claimed.  Nevertheless, the angle at which the part-faces of the secondary cutting edge and the primary cutting edge are result-effective variables because they impact the amount of material cut and the forces acting upon the cutting edges, which impacts the life of the peeling plate.  Thus, at a time prior to filing it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Ishi with the angle as claimed in order to optimize the cutting performance and forces acting upon the cutting edges as a function of operational parameters.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in 
The Kiemele discloses a protective chamfer (5) between the cutting edge (7) and the lateral face (8).  At a time prior to filing it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Ishi with a protective chamfer as suggested in Kiemele in order to prevent chipping of the cutting edge and increase cutting insert life.
(Claim 21) n equals six (Ishi ¶ 0017).
(Claim 23) The secondary cutting edge (52) has a length of 1/6 to 1/2 of a length of said active primary cutting edge (Ishi ¶ 0017).
(Claim 24) The primary cutting edges and/or said secondary cutting edges are linear edges (¶ 0022; Figs. 2a, 2b, 3).
(Claim 30) The peeling plate is a double-side peeling plate (Ishi Figs. 1-3, 5; ¶ 0020).
(Claim 31) A primary cutting edge (Ishi 51) that is associated with said lower side and a secondary cutting edge (Ishi 52) that is associated with said lower side formed at a transition from at least one said lateral face to said lower side (Ishi Figs. 1-3, 5; ¶ 0020).
(Claim 32) The peeling plate is a double-sided peeling plate (Ishi Figs. 1-3, 5; ¶ 0020) with a lower-side primary cutting edge (Ishi 51) and a lower-side secondary cutting edge (Ishi 52) that is at a transition from said lateral faces to said lower side (Ishi Fig. 2b).  In an effort to address Applicant’s argued-for interpretation, in an alternative interpretation where the primary cutting edge is 51, 52, the lower-side secondary cutting edge intersects a lateral face that is a clearance face of the primary cutting edge.
(Claim 35) The peeling insert includes a chip removal geometry (8; ¶ 0040) formed on at least one of the upper or lower side.
(Claim 37) The active primary cutting edge can be a round cutting edge having a radius of curvature (¶ 0024).  While the reference does not explicitly disclose the radius of curvature, the radius of curvature is a result-effective variable because it impacts the forces acting upon the cutting edge and therefore life of the peeling plate.  Therefore, at a time prior to filing it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Ishi with the curvature as claimed in order to optimize the cutting performance and forces acting upon the cutting edges as a function of operational parameters.  see In re Aller, 220 F.2d at 456; Smith v. Nichols, 88 U.S. at 118-19.
(Claims 38 and 40) The active primary and active secondary cutting edges, being part of one of the cutting edges designated as Detail 5.  That edge is disclosed as being either linear or curved in a top view (¶¶ 0022, 0024).  While the reference does not explicitly disclose the radius of curvature, the radius of curvature is a result-effective variable because it impacts the forces acting upon the cutting edge and therefore life of the peeling plate.  Therefore, at a time prior to filing it would have been obvious for one of ordinary skill in the art to provide the peeling plate disclosed in Ishi with the curvature as claimed in order to optimize the cutting performance and forces acting upon the cutting edges as a function of operational parameters.  see In re Aller, 220 F.2d at 456; Smith v. Nichols, 88 U.S. at 118-19.
(Claim 39) A tool holder and one or a plurality of peeling plates mounted in the holder (Figs. 5-7).
(Claim 41) The active primary cutting edge and the active secondary cutting edge are coplanar in a side view in the sense that a plane may be oriented that it intersects with each of the edges (Fig. 2b).
Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive.  Applicant argues that the coplanar cutting edges are shown by Figures 3-5.  Applicant then argues that one of ordinary skill would never consider a support/protective chamfer on a milling insert because it would impact the clearance of the insert.  Applicant then attempts to set the claimed invention apart from the prior art disclosure by stating that the latter is not a peeling plate and; consequently, one of ordinary skill would not optimize the cutting angles.  Examiner disagrees.
One of ordinary skill would have found it obvious at a time prior to filing to have provided the peeling insert disclosed in Ishi with a support chamfer along the cutting edge in order to provide further support to said cutting edge.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Therefore, if one of ordinary skill made a change to the insert that would impact the cutting angle, this would be recognized and the arrangement of the cutting insert in the holder would also be changed to compensate for the change in the insert.  That said, claim 20 is to the peeling plate alone.  There is no destruction of the insert by making the modification.  There is an added benefit.  As such, the prior art of record establishes a prima facie case of obviousness.
The peeling plate is defined by the body of the claim.  Because Ishi discloses the cutting insert recited in the body of the claim, Ishi discloses a peeling insert.  Moreover, the cutting insert disclosed in Ishi would at least be capable of performing “peeling” in that it generates chips via cutting.  Regardless of whether the insert is a peeling insert or milling insert capable of peeling, the cutting angles formed by the edges (and relative part-faces) are result-effective variables.  As such, the first exterior angle is ripe of optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722